[NOT FOR PUBLICATION]

                  United States Court of Appeals
                      For the First Circuit
                                           

No. 96-1497

                     ABIGAIL MOJICA-ESCOBAR,

                      Plaintiff - Appellant,

                                v.

                       GASPAR ROCA, ET AL.,

                     Defendants - Appellees.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. P rez-Gim nez, U.S. District Judge]                                                                  

                                           

                              Before

                     Torruella, Chief Judge,                                                     

                  Coffin, Senior Circuit Judge,                                                        

                    and Selya, Circuit Judge.                                                       

                                           

     Nicol s Nogueras, Jr. for appellant.                                    
     Juan  R.  Marchand-Quintero,  with  whom  Rivera  Cestero  &                                                                           
Marchand Quintero was on brief for appellees.                           

                                           

                           May 7, 1997
                                           

          Per  Curiam.  Plaintiff-appellant contends that summary                    Per  Curiam.                                

judgment was improvidently granted to the defendant newspaper, El

Vocero de Puerto Rico,  and its publisher in this  defamation and

invasion  of  privacy suit  governed by  Puerto  Rico law.   Upon

careful  consideration  of  the  record,  appellate  briefs,  and

arguments in this case,  we affirm the district court's  grant of

summary  judgment to  the defendants  for substantially  the same

reasons provided in its Opinion and Order.  See Mojica Escobar v.                                                                        

Roca, 926 F. Supp. 30 (D. P.R. 1996).              

          Regardless   of   whether   the  appellant's   spouse's

political  prominence was  sufficient to  render the  appellant a

public figure,  the falsity of the  alleged defamatory statements

was  a necessary  element  appellant had  to  prove in  order  to

sustain relief  under  Puerto Rico  defamation law.   See  Ayala-                                                                           

Gerena  v. Bristol  Myers-Squibb Co.,  95 F.3d 86, 98  (1st Cir.                                              

1996).  Appellant,  the non-movant, failed  to come forward  with

anything  other than the most conclusory and vague allegations of

falsity, and thus fell far short of establishing the existence of

a "genuine  issue for trial"  with regard  to the falsity  of the

newspaper articles, making summary judgment appropriate.  LeBlanc                                                                           

v. Great American Ins. Co., 6 F.3d 836, 841-42 (1st Cir. 1993).                                      

          We  are  unmoved  by   appellant's  argument  that  the

defendants' failure  to respond to a  discovery request prevented

her  from coming  forward  with concrete  evidence  to rebut  the

summary judgment motion.   The newspaper articles giving  rise to

appellant's  defamation   claims   were  published   and   widely

distributed, and it is impossible to imagine that for want of the

information   sought  in   her  unanswered   discovery  request,1

appellant was unable to proffer any competent evidence tending to

show that any of  defendants' statements were false, in  light of

the fact  that, after  all, the  statements mainly concerned  the

appellant's  (and  her  husband's)  finances  --  matters   which

appellant should be in a fine position to address.   For example,

appellant failed to come forward with  any proof that defendants'

statements  regarding the financing of the purchase of a house in

Orlando, Florida,  were false,  when it  is reasonable  to assume

that  appellant possesses  records regarding  that purchase  -- a

purchase which she claims she herself made.

          With regard  to appellant's invasion  of privacy claim,

we note that the right to privacy  as set forth in sections 1, 8,

and 10  of  Article II  of  the Puerto  Rico Constitution  is  an

important  right that  is  firmly safeguarded  under Puerto  Rico

Supreme Court case law.  See,  e.g., Col n v. Romero Barcel , 112                                                                      

D.P.R.  573  (1982) (finding  violation  of  privacy right  where

photograph of  murdered relative  was publicized for  purposes of

crime-prevention advertisement).   Nevertheless, as the  district

court  has stated,  the  photograph of  appellant's house,  which

appellant does not deny was taken  from a public area outside  of

the house, does not constitute an actionable invasion of privacy,
                                                  

1   In  the unanswered  discovery request  that is  reproduced at
length  in  her   appellate  brief,  appellant  mainly   requests
information as  to how  the defendant newspaper's  reporters went                                
about  obtaining  information  about   the  appellant.    In  the
circumstances  of this  case,  however, such  information is  not
needed  to  prove  the   falsity  of  the  newspaper's  published
statements.

                               -3-

for  it  is  not  "unreasonably  intrusive."    Dopp  v.  Fairfax                                                                           

Consultants, Ltd., 771 F. Supp. 494, 497 (D. P.R. 1990) (applying                           

Puerto Rico's constitutional privacy  guarantees).  There is also

no legal  support for  appellant's claim  of invasion of  privacy

based on the receipt of a single telephone call from an El Vocero

reporter.

          Affirmed.  Costs on appeal are granted to appellees.                    Affirmed.                              

                               -4-